DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application is being examined under the pre-AIA  first to invent provisions. 
2. Claims 1-8 are pending and examined.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 11/19/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
4. Claims 1-6 and 8 are objected because claims use the acronyms GDF-15, ACE-inhibitor and AT-1 receptor blocking agent without first defining what it represents in the independent claims.  While the claims can reference acronyms, the material presented by the acronym must be clearly set forth at the first use of the acronym.  
Claim Rejections - 35 USC § 103
5. The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
7a. Claim 1, 2-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Breit et al. (USPG No. 20030232385, IDS of 11/19/19) and Kempf et al. (AHA scientific session abstract No.3389, 2006, IDS of 11/19/19) in view of Hess et al. (USPG No. 20050239138 A1) and further in view of Morjana (U.S. Patent No. 6268481).
Please note that the specification teaches that growth differentiation 15 (GDF-15) disclosed in the instant application is also identified as macrophage-inhibitory cytokine-1 (MIC-1) (see page 2, lines 1-4 of the specification).
The reference by Breit teaches a method for the diagnosis of a cardiovascular disease and predicting subjects likely to develop serious cardiovascular events, such as heart attacks and cardiovascular deaths comprising the steps of (i) determining the th percentile of the control distribution (>856 pg/ml) had a nearly threefold increase in risk compared to those with lower levels [0056].
Kempf et al. discloses upper limit of normal serum levels of GDF-15 1200 ng/L (pg/ml) (abstract).  The reference also teaches that patients with chronic heart failure have a range between 1232 to 4010 ng/L (pg/ml) (abstract). Kempf et al. concludes that GDF-15 is a new, powerful biomarker of poor survival in patients with CHF that appears to provide prognostic information beyond established clinical and biochemical markers (abstract) 
Hess et al. reference discloses that NT-proBNP is a marker for cardiovascular complications [0125]. It is disclosed that Particularly, "cardiovascular complication" relates to coronary heart disease, SAP, ACS, UAP, MI, ST-elevated MI, non-ST-elevated MI, LVD, CHF, and pulmonary congestion [0029 and 0035]. A reference amount of 1000 pg/ml is also disclosed [0129-0130]. The reference discloses that high level of NT-proBNP is associated with increased risk cardio vascular complication [0131]. In addition, the reference discloses immunoassay using a rabbit-anti-rat proANp polyclonal serum with detectable label for determination of NT-proANP [0179-0181]. 
The references disclosed above immunoassay for determining MIC-1 (GDF-15) and NT-proANP to predict cardiovascular diseases but do not teach cardiac troponin T immunoassay. Morjana teaches determining the amount of cardiac troponin T.  The reference discloses that cardiac troponin I (cTnI) and troponin T have recently become established as the markers of choice in evaluating cardiac distress (col. 1, lines 38-41). It discloses that TnT appears in serum about 3 hours after the onset of chest pain and remains elevated for at least 10 days following myocardial infarction (col. 4, lines 14-16). The reference teaches that despite its lack of complete cardiac specificity it can be useful because of its rapid appearance into the blood stream (col. 4, lines 16-18). The amount of label complex bound to the antibody on the solid phase indicates the amount of cTnI or cTnT present in serum (col. 12, lines 4-7). The reference discloses that assay kit is available from Boeheinger Mannheim for cardiac troponin T (col. 14, line 10-17). Clinical range is 0.01ng/ml to 10ng/ml (col. 14, line 10-17). 
Thus, it would have been obvious for one skilled in the art to modify the teachings of Breit et al. and Kempf et al. in combination with the teachings of Hess et al. and Morjana references to generate a method for reducing the risk of mortality associated with a further acute cardiovascular complication in a subject at risk comprising: administering a medicament suitable for reducing the risk of mortality associated with a further acute cardiovascular complication to the-subject: wherein the subject is identified as being at risk of mortality or a further acute cardiovascular complication by: detecting in a serum or plasma sample from the subject using an 
One of ordinary skill in the art at the time the invention was made would have been motivated to modify the teaching to generate a method for reducing the risk of mortality associated with a further acute cardiovascular complication in a subject because Kempf et al. teaches GDF-15 sample concentrations associated CHF and Hess discloses medicaments which may be used for reducing the risk of mortality. Further, Hess et al. reference teaches NT-proANP to predict cardiovascular diseases. Morjana reference discloses that cardiac troponin T is a choice in evaluating cardiac distress. There is reasonable expectation of success because Kempf discloses that GDF-15 is a powerful prognostic biomarker for in patients with CHF. Thus, calculating the amount of MIC-1 (GDF-15), cTnT and NT-proANP which can then be compared to the reference to identify the subjects at risk of mortality or a further acute cardiovascular complication and administering a medicament suitable for reducing the risk with reasonable expectation of success.  Therefore, claims 1, 2 and 4-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Breit et al. (USPG No. 20030232385) and Kempf et al. (AHA scientific session abstract No.3389, 2006) in view of Hess et al. (USPG No. 20050239138 A1) and further in view of Morjana (U.S. Patent No. 6268481).
Double Patenting
8 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
8a. Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-25 of U.S. Patent No. 8951742 in view of Hess et al. (USPG No. 20050239138 A1). 
The claims 14, 20, 24 and 25 of ‘742 patent are drawn to diagnosis of (a) risk of a further acute cardiovascular evet, (b) elevated risk of mortality for a subject suffering from a cardiovascular complication (c) risk of an adverse cardiovascular complication for a subject suffering from heart failure (d) diagnosis of at risk of a subsequent pulmonary embolism-related complication for a subject suffering from pulmonary embolism by comparing the level of GDF-15. The dependent claims disclose other markers and the concentration including NT-proBNP, and cardiac troponin T. However the reference does not disclose the administering a medicament suitable for reducing the risk of mortality associated with a further acute cardiovascular complication to the-subject. Hess et al. reference teaches administration of ACE inhibitors, .beta.-adrenergic blockers and angiotensin-receptor blockers for treatment.
Thus, it would have been obvious for one skilled in the art to modify the teachings of ‘742 patent in combination with the teachings of Hess et al.references to generate a method for reducing the risk of mortality associated with a further acute cardiovascular complication in a subject at risk comprising: administering a medicament suitable for reducing the risk of mortality associated with a further acute cardiovascular complication to the-subject: wherein the subject is identified as being at risk of mortality or a further acute cardiovascular complication by: detecting in a serum or plasma sample from the subject using an immunoassay-an amount of GDF-15; and identifying the subject at risk of mortality associated with a further acute cardiovascular event if the amount of GDF-15 in the subject's sample is at least 1200 pg/ml.
Conclusion
	9. No claims are allowed.
Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645